United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3300
                         ___________________________

                                    Laurie J. Jones

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Nancy Berryhill,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                               Submitted: June 6, 2017
                                Filed: June 12, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                       ____________

PER CURIAM.




      1
       Nancy Berryhill has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Laurie J. Jones appeals from an order of the District Court2 affirming the
Commissioner’s denial of disability insurance benefits and supplemental security
income after a hearing before an Administrative Law Judge (ALJ). We have carefully
considered the arguments made by Jones, and we conclude that substantial evidence
in the record as a whole supports the ALJ’s finding. See Perks v. Astrue, 687 F.3d
1086, 1091, 1093 (8th Cir. 2012) (standard of review). Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




      2
        The Honorable Mark E. Ford, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).

                                        -2-